Citation Nr: 0905449	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  02-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a digestive system 
disorder variously described, to include as secondary to 
service-connected post-traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to 
February 1970.  He had service in the Republic of Viet Nam 
from January 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his digestive system disorders are 
secondary to his service-connected PTSD.  The Board finds 
that additional development is required with respect to this 
contention.  Specifically, a medical opinion is needed to 
resolve whether the Veteran's current digestive problems are 
proximately due to, or aggravated by his service-connected 
disability. 

This appeal was previously before the Board in July 2004, at 
which time the issues of entitlement to service connection 
for PTSD and service connection for a digestive system 
disorder were remanded for further development, in 
particular, to obtain VA medical examinations and opinions.  
In accord with the Board's remand directives, the Veteran 
underwent VA examinations in July 2008 for evaluation of his 
claimed disabilities  Confirmed diagnoses at that time 
included PTSD, gastroesophageal reflux disease (GERD), and 
traction diverticulum.  The VA examiner determined that the 
Veteran's diagnosed PTSD was related to service, and service 
connection was granted pursuant to an August 2008 rating 
decision.  

The July 2008 VA examination also contained an opinion 
regarding the claimed digestive system disorders.  In 
particular, the examiner opined that the current digestive 
system disorders (including GERD and traction diverticulum) 
were more likely than not related to a long history of 
alcohol abuse, and less likely than not related to service.  
While the examiner concluded that those disorders were not 
related to service on a direct incurrence basis, she did not 
address the issue of whether they may have been aggravated 
by, or the result of his PTSD. 

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation. See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.

In view of the foregoing, the Board finds that an opinion 
with respect to the Veteran's claim that his digestive system 
disorders are related to his service-connected disability is 
necessary in this case before a final determination can be 
made. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and identify all current 
diagnoses that pertain to the Veteran's 
digestive system disorders.  Then, for 
each diagnosis, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that such diagnosis is 
proximately due to, or the result of the 
Veteran's service- connected PTSD.  The 
examiner should also comment as to whether 
it is at least as likely as not that any 
diagnosis, if not caused by PTSD, was 
aggravated (underwent a permanent 
worsening) due to the PTSD.  If so, the 
examiner should state the percentage of 
current symptomatology attributable to 
aggravation, to the extent possible.

2.  If it is still determined that the 
currently diagnosed digestive disorders 
are related to alcohol abuse, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
alcohol abuse is a component of the 
Veteran's service-connected PTSD?  If a 
separate psychological examination is 
needed to address this question, then the 
Veteran should be scheduled for such an 
examination.  

Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The examination 
report should indicate that the claims 
file was reviewed.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




